        Case 2:18-cr-00292-DWA Document 101 Filed 10/24/19 Page 1 of 5




                   IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA                   )
                                           )
       v.                                  )      Criminal No. 18-292
                                           )
ROBERT BOWERS                              )


     DEFENDANT’S MOTION FOR PROTECTIVE ORDER TO PROHIBIT
     PROSECUTION ACCESS TO DEFENDANT’S PRETRIAL DETENTION
                           RECORDS

       Defendant, Robert Bowers, through undersigned counsel, respectfully moves this

Court, pursuant to the Court’s inherent supervisory powers, the Fifth, Sixth, and Eighth

Amendments, and Federal Rules of Criminal Procedure 12.2 and 16, to enter a protective

order prohibiting the prosecution from obtaining Mr. Bowers’ pretrial detention records.

I.     The pretrial detention records contain privileged information that the
       government should not be permitted to access.

       Mr. Bowers is currently being held at the Butler County Prison. He was

transferred there on October 30, 2019, while still in need of medical attention. Butler

County Prison maintains records relating to Mr. Bowers’ pretrial detention which

include, inter alia, information about the length, frequency and dates of legal visits,

names and affiliation of legal visitors, mental health observations, other medical

assessments, and almost hourly observations of activity (e.g., “sleeping”). These

observational records reflect directly on Mr. Bowers’ medical, physical and mental

condition.
        Case 2:18-cr-00292-DWA Document 101 Filed 10/24/19 Page 2 of 5



II.    Prosecution access to Mr. Bowers’ detention records is without legal
       authority and violates Constitutional Protections, the Federal Rules of
       Criminal Procedure, and the work-product doctrine.

       This Court should enter a protective order prohibiting the government from

accessing records relating to Mr. Bowers’ pretrial detention. These detention records

contain information that the prosecution has no legal right to access or legal authority to

obtain. Prosecution access to these records violates the Fifth and Sixth Amendment

rights to counsel and Due Process, as well as HIPAA protections; and circumvents the

rules of discovery. These records (i) provide insight into Bowers’ daily life in detention;

(ii) provide insight into the work of his defense team and their trial preparation; and (iii)

contain legally protected information about his physical and mental health. These

detention records should not be produced to the prosecution unless and until made

relevant by the defense.

       It is clear that post-indictment mental examinations implicate both Fifth and Sixth

Amendment protections. See Estelle v. Smith, 451 U.S. 454, 469-471, 473 (1981)

(“Respondent’s Fifth and Sixth Amendment rights were abridged by the State’s

introduction of Dr. Grigson’s testimony at the penalty phase, and, as the Court of Appeals

concluded, his death sentence must be vacated.”). See also Powell v. Texas, 492 U.S.

680, 686 (1989). In addition, prison staff did not inform Mr. Bowers that what he said in

the course of the observations or assessments could be used against him in court. Estelle,

451 U.S. at 469-471, 473. The prosecution should not be permitted an end-run around

these protections by relying on custodial staff to generate and produce information which

is in all other circumstances privileged and protected.

                                              2
        Case 2:18-cr-00292-DWA Document 101 Filed 10/24/19 Page 3 of 5



       Moreover, the Federal Rules of Criminal Procedure explicitly provide for the

circumstances under which the prosecution may view a mental health assessment of a

defendant or obtain discovery from a defendant. The procedure under Rule 12.2 is

informative because it balances a defendant’s constitutional right against compelled

disclosure with fairness to the government when a defendant will seek to use the results

of such an examination. See Fed. R. Crim. P. 12.2, Advisory Committee Note to 1975

enactment (“The purpose of this rule is to secure the defendant’s fifth amendment right

against self-incrimination.”); Fed. R. Crim. P. 12.2, Advisory Committee Note to 2002

amendment (“The Supreme Court has recognized that use of a defendant’s statements

during a court-ordered examination may compromise the defendant’s right against self-

incrimination.”).

       In addition, Rule 16(b) governs discovery obligations of the defendant, requiring

production of documents the defendant intends to use its case-in-chief at trial. At this

point, none of Mr. Bowers’ conduct while in pretrial detention is at issue, nor has he yet

made or indicated what, if any, portions of his custodial conduct and experience he may

put at issue during trial, and thus it is not discoverable by the prosecution.

       Similarly, the prosecution’s access to the pretrial detention records would allow

unfair and prohibited insight into the defense case strategy, as well as provide

information regarding Mr. Bowers that is only available by virtue of his pretrial

detention. Any notation of who visits Mr. Bowers would reveal the identity (and

potentially the area of specialty) of any expert with whom the defense consults. Should

defense counsel retain a mental health expert, and the prosecution learn of the expert’s

                                              3
        Case 2:18-cr-00292-DWA Document 101 Filed 10/24/19 Page 4 of 5



identity from the pretrial detention records, the procedures established by Rules 12.2 and

16 would be bypassed. See Rule 16(b)(2)(A) (protecting from disclosure “reports,

memoranda, or other documents made by . . . the defendant’s attorney or agent during the

case’s investigation”); Rule 16(b)(1)(C) (requiring the defense to disclose expert

witness’s opinions and qualifications if the defendant intends to use the witness at trial)

(emphasis added).

       Federal law contemplates that defense expert services are privileged and not

subject to disclosure to the prosecution. 18 U.S.C. § 3006A(e)(1) provides that an

attorney for a person unable to afford counsel may apply ex parte for “investigative,

expert, or other services necessary for adequate representation” and that a court may

determine the need for such services in an ex parte proceeding. See also 18 U.S.C. §

3599(f) (contemplating ex parte requests for investigative or expert services upon proper

showing of need for confidentiality).

       Finally, the work product doctrine protects an attorney’s work product as well as

that of the attorney’s agents. United States v. Nobles, 422 U.S. 225, 238-39 (1975) (“At

its core, the work-product doctrine shelters the mental processes of the attorney. . .. [T]he

doctrine is an intensely practical one, grounded in the realities of litigation in our

adversary system. One of those realities is that attorneys often must rely on the assistance

of investigators and other agents in the compilation of materials in preparation for trial.”).

To permit the government to access to the identity of experts and various other members

of the defense team who visit the defendant at the Butler County Prison would



                                               4
        Case 2:18-cr-00292-DWA Document 101 Filed 10/24/19 Page 5 of 5



improperly reveal counsel’s thinking, lines of investigation and defense strategies, and

thus violate the work product doctrine.

       There are no grounds for the prosecution to access Mr. Bowers’ pretrial detention

records. To grant such access violates Constitutional protections, the Federal Rules of

Criminal Procedure, and the work-product doctrine.

                                          Conclusion

       For all of these reasons, Mr. Bowers asks this Court to enter a protective order

prohibiting prosecution access to Mr. Bowers’ pretrial detention records. To the extent

the prosecution has already received any of these detention records, Mr. Bowers asks the

Court to order that the originals and all copies be returned to counsel for Mr. Bowers.



                            Respectfully submitted,

                            /s/ Judy Clarke
                            Judy Clarke
                            Clarke Johnston Thorp & Rice, PC

                            /s/ Michael J. Novara
                            Michael J. Novara
                            First Assistant Federal Public Defender

                            /s/ Elisa A. Long
                            Elisa A. Long
                            Assistant Federal Public Defender




                                              5
       Case 2:18-cr-00292-DWA Document 101-1 Filed 10/24/19 Page 1 of 1




                   IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA                  )
                                          )
       v.                                 )      Criminal No. 18-292
                                          )      [PROPOSED] ORDER
ROBERT BOWERS                             )


                                  ORDER OF COURT

       Upon consideration of Defendant’s Motion for Protective Order to Prohibit

Prosecution Access to Defendant’s Pretrial Detention Records, and the Government’s

Response thereto, it is hereby ORDERED that Defendant’s motion is GRANTED.

       The prosecution is hereby prohibited from obtaining or otherwise accessing Mr.

Bowers’ pretrial detention records. To the extent the prosecution has already obtained or

accessed these records, the prosecution is ordered to immediately return all originals and

copies of said records to counsel for Mr. Bowers.



___________                                      _______________________________
Date                                             Donetta W. Ambrose
                                                 United States District Judge
